Citation Nr: 0310459	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for right knee injury 
residuals, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	New Jersey Dept. of Military 
and Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1979 to May 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2000, from the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (RO).


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)) 
and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)), the 
Board finds that all development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In this regard, the Board notes that, in a statement of April 
2002, the veteran requested a hearing before a hearing 
officer at the RO.  By letters of June 2002, the RO notified 
the veteran and his representative of a hearing that had been 
scheduled for him for a date in July.  A notation dated July 
25, 2002, on the letter indicated that the hearing was not 
held, but no reason for this was given, and the record does 
not indicate that the veteran ever withdrew his hearing 
request.  

In order to ensure full compliance with due process 
requirements, this case is thus REMANDED to the RO for the 
following action:

1.	The RO should schedule, at the first 
convenient opportunity, a hearing for 
the veteran and any witnesses before a 
hearing officer at the RO.

2.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished and completed (to the 
extent possible).  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  

3.	Following satisfactory completion of 
the requested development and any 
further indicated development, the RO 
should re-adjudicate the claim for a 
rating in excess of 30% for right knee 
injury residuals in light of all 
pertinent evidence and legal 
authority.  

4.	If the benefit sought on appeal 
remains denied, the RO should issue 
the veteran and his representative an 
appropriate Supplemental Statement of 
the Case that includes recitation of 
the evidence considered, all 
potentially applicable laws and 
regulations, and the legal bases for 
the denial.  They should then be 
afforded the appropriate opportunity 
to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; 


however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

